On Petition for Rehearing
The appellees’ petition for rehearing and suggestion for rehearing in banc were submitted to this Court. In a requested poll of the Court, Chief Judge Winter, Judges Russell, Widener, Hall, Phillips, Murna-ghan and Chapman voted to rehear the case in banc; and Judges Sprouse, Ervin and Wilkinson voted against rehearing the case in banc. A majority of judges having voted to grant rehearing in banc,
Judge Sneeden left the Court prior to a request for a poll on the suggestion for rehearing in banc and Judge McMillan was not entitled to vote on this issue.
IT IS ORDERED that rehearing in banc is granted.
IT IS FURTHER ORDERED that this case shall be calendared for argument at the October session of Court.
Entered at the direction of Judge Ervin.